DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species B, Figures 5-6 in the reply filed on 02 February 2022 is acknowledged.
Drawings
The drawings were received on 11 July 2019. These drawings are acceptable.
Claim Objections
Claim 12 is objected to because of the following informalities: “the first device” in line 5 should be amended to --the first electrosurgical device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claim 19 recites the limitation “wherein electrical connection between the electrosurgical generator and the second electrosurgical device is established” in lines 10-11 which constitutes new matter since the instant specification does not adequately describe the plunger of the mechanical switch having both a first position wherein electrical connection between the electrosurgical generator and the first electrosurgical device is broken and a second position wherein electrical connection between the electrosurgical generator and the second electrosurgical device is established since the mechanical switch mechanism 30 as described by the specification in [0047] electrically couples and decouples the same electrosurgical instrument, not two different instruments as claimed. For purposes of examination, “the second electrosurgical device” as pointed out above will be construed as “the first electrosurgical device”.
Claims 20-21 are rejected as being dependent upon a base claim containing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation “electrical connection” in line 8 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “electrical connection” in line 7 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “electrical connection” in line 7 of the claim.
Regarding claim 17, the claim recites the limitation “electrical connection” in line 4 which renders the claim indefinite because it is unclear whether this is the same or different than the “electrical connection” as previously recited in claim 17. For purposes of examination, this will be treated as being the same as the “electrical connection” as previously recited in claim 17.
Claims 13-16 and 18 are rejected as being dependent upon an indefinite base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 8-16 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 21-23 of copending Application No. 16/451,338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both generally define the same inventive concept of a surgical system comprising a first and second electrosurgical device, an active and return plug, active and return electrodes, first and second cables, and a mechanical switch including a plunger movable between a first and second position as further defined by claims 1-3, 8-16 and 19-21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-3 and 5-11 would be allowable if the double patenting rejection as set forth in this Office action is overcome.
Claims 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Cornacchia (US 20150342667), Heim et al. (US 20160045247), Batchelor et al. (US 20150126998), and Van Wyk et al. (US 20140088593), fails to reasonably teach or suggest active and return plugs, and the return plug coupled to the return electrode and coupled between the active plug and the active electrode wherein an electrical connection between the active plug and the active electrode is broken when the return plug is not connected to the return terminal and wherein the electrical connection between the active plug and the active electrode is established when the return plug is connected to the return terminal when taken in combination with the additional claim elements/relationships. The prior art of record provides active and return plugs, and a switch mechanism disposed within the return plug, however fails to reasonably teach or suggest the return plug coupled to the return electrode and coupled between the active plug and the active electrode in conjunction with the claimed functionality. Additionally, the prior art provides for a plug having a switch and a first cable extending from the plug a first electrosurgical device, however the prior art fails to reasonably provide for a second cable extending from the plug to the second electrosurgical device and a switch having a first condition, wherein electrical connection to the first cable is broken, and a second condition, wherein the electrical connection to the first cable is established, the plug configured to engage a terminal of an electrosurgical generator such that, upon engagement of the plug with the terminal of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794